Citation Nr: 1441696	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-29 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts, including as secondary to service-connected diabetes mellitus, type II, for accrued benefits purposes.

2.  Entitlement to service connection for esophageal cancer, including as secondary to Agent Orange exposure, for accrued benefits purposes.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to April 1967.  The Veteran died on July [redacted], 2008 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2013, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in the adjudication of accrued benefits cases, the record is closed as of the date of the Veteran's death; however, there is an exception for records considered in the constructive possession of the VA, but not physically in 


the claims folder.  There are VA treatment records from Salisbury VA Medical Center, dated February 2007 to July 2008 associated with the claims folder.  However, handwritten on the bottom of one of the records, there is a note which reads, "additional notes in CAPRI from 1/8/99-1/16/09."  There are no CAPRI records associated with the physical or virtual claims folder.  As there is evidence of missing VA treatment records, they should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA medical records, including those from VAMC in Salisbury, dating from January 1999 to January 2009.

2.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal. If the benefits sought remains denied, issue a supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



